 1                                                                                     O
                                                                                     JS-6
 2
 3
 4
 5
 6
 7
 8                       United States District Court
 9                       Central District of California
10
11   ERIC HODONSKY,                               Case No. 2:19-cv-01049-ODW (GJSx)
12                      Plaintiff,
13         v.                                     ORDER DENYING AS MOOT
                                                  DEFENDANTS’ MOTION FOR
14   ALLSTATE INSURANCE COMPANY;                  SUMMARY JUDGMENT [13] AND
15   ALLSTATE INSURANCE COMPANY                   SUA SPONTE REMANDING TO
     OF CALIFORNIA; ALLSTATE                      STATE COURT
16
     NORTHBROOK INDEMNITY
17   COMPANY,
18                      Defendants.
19                                    I.   INTRODUCTION
20
21         Plaintiff, Eric Hodonsky brings this action against Allstate Insurance Company,
22   Allstate Insurance Company of California, and Northbrook Indemnity Company for
23   failing to insure his automobile collision claim.     (See Notice of Removal Ex. 1
24   (“Compl.”), ECF No. 1-1.) Defendants asserts that Hodonsky’s collision occurred the
25   day before he purchased automobile insurance, and therefore, Defendants owe no
26   contractual obligation to pay for the collision damages.
27
28
 1          Pending before the Court is Defendants’ Motion for Summary Judgment
 2   (“Motion”). (Mot., ECF No. 13.) For the following reasons, the Court DENIES
 3   Defendants’ Motion and sua sponte REMANDS the matter.1
 4                                     II.   BACKGROUND
 5   A.     Hodonsky’s Experience with Allstate
 6          On November 4, 2017, Hodonsky visited Defendants’ website and began an
 7   application for an auto insurance policy. (Def.s’ Statement of Uncontroverted Facts
 8   (“DSUF”) ¶ 1, ECF No. 13-2.) Parties dispute whether he completed the application
 9   and paid for a policy.
10          On November 5, 2017, Hodonsky was involved in an automobile accident with
11   two motorcyclists and later found at fault. (DSUF ¶ 4.) At the scene of the accident,
12   Hodonsky called Defendants’ toll-free number and a representative advised him that
13   his insurance payment was incomplete. (PODSUF ¶ 6.) The day after the accident
14   Hodonsky called Defendants’ sales agent Paul Park. (DSUF ¶ 5.) Park assisted
15   Hodonsky in completing the application and processing the premium payment
16   required to activate coverage. (DSUF ¶ 7.) Per Defendants’ records, Hodonsky had
17   active auto insurance beginning at 9:30am on November 6. (DSUF ¶ 8.) Hodonsky’s
18   bank statements also confirm that the first payment made to Defendants was on
19   November 6, 2017 at 9:30am. (DSUF ¶ 18.)
20          Hodonsky then provided the motorcyclists with this insurance information who
21   in turn provided it to their insurance carriers. (DSUF ¶¶ 9–10.) After receiving notice
22   of the accident, Defendants opened a claim but discovered, on November 9, that
23   Hodonsky’s policy went into effect the day after the accident.                (DSUF ¶ 11.)
24   Defendants conducted their own investigation and ultimately determined that they
25   could not provide coverage for the accident. (DSUF ¶¶ 12–15.)
26
27
     1
28     After considering the papers filed in connection with the Motion, the Court deemed the matter
     appropriate for decision without oral argument. Fed. R. Civ. P. 78(b); C.D. Cal. L.R. 7-15.



                                                    2
 1   B.    Hodonsky’s Complaint
 2         On August 16, 2018, Hodonsky filed the present lawsuit in California state
 3   court asserting seven claims for relief: (1) breach of insurance contract and/or implied-
 4   in-fact insurance contract; (2) breach of covenant of good faith and fair dealing;
 5   (3) concealment; (4) intentional infliction of emotional distress; (5) negligent
 6   infliction of emotional distress; (6) negligence; and (7) negligence per se.        (See
 7   Compl.) On November 16, 2018, the state court dismissed Hodonsky’s fourth, fifth,
 8   sixth, and seventh claim with leave to amend. (Mot. 6; DSUF ¶ 22; Feldman Decl.
 9   Ex. 15, ECF No. 13-9.) Hodonsky did not amend his original complaint. (Mot. 6;
10   DSUF ¶ 22.)
11         Defendants subsequently removed the remaining claims on February 12, 2019
12   on the basis of diversity jurisdiction and now moves for summary judgment. (Mot. 2.)
13                               III.   LEGAL STANDARD
14         Federal courts are courts of limited jurisdiction, having subject-matter
15   jurisdiction only over matters authorized by the Constitution and Congress. U.S.
16   Const. art. III, § 2, cl. 1; e.g., Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S.
17   375, 377 (1994). A suit filed in state court may be removed to federal court if the
18   federal court would have had original jurisdiction over the suit. 28 U.S.C. § 1441(a).
19   But courts strictly construe the removal statute against removal jurisdiction, and
20   “[f]ederal jurisdiction must be rejected if there is any doubt as to the right of removal
21   in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). The
22   party seeking removal bears the burden of establishing federal jurisdiction. Durham v.
23   Lockheed Martin Corp., 445 F.3d 1247, 1252 (9th Cir. 2006) (citing Gaus, 980 F.2d
24   at 566).
25         Federal courts have original jurisdiction where an action presents a federal
26   question under 28 U.S.C. § 1331, or diversity of citizenship under 28 U.S.C. § 1332.
27   A defendant may remove a case from a state court to a federal court pursuant to the
28   federal removal statute, 28 U.S.C. § 1441, on the basis of federal question or diversity




                                                 3
 1   jurisdiction. To exercise diversity jurisdiction, a federal court must find complete
 2   diversity of citizenship among the adverse parties, and the amount in controversy must
 3   exceed $75,000, exclusive of interest and costs. 28 U.S.C. § 1332(a).
 4                                     IV.   DISCUSSION
 5            Here, complete diversity is lacking among the Parties, and therefore, the Court
 6   lacks subject matter jurisdiction.      Consequently, “[i]f at any time before final
 7   judgment it appears that the district court lacks subject matter jurisdiction, the case
 8   shall be remanded.” 28 U.S.C. § 1447 (c). “[Rule] 12(h)(3) provides that a court may
 9   raise the question of subject matter jurisdiction, sua sponte, at any time during the
10   pendency of the action, even on appeal.” Snell v. Cleveland, Inc., 316 F.3d 822, 826
11   (9th Cir. 2002).
12            Concerning the Parties citizenship, Hodonsky is a citizen of California.
13   (Compl. ¶ 1.) Allstate Insurance Company and Northbrook Indemnity Company are
14   citizens of Illinois. (Notice of Removal ¶¶ 8–9, ECF No. 1.) However, Allstate
15   Insurance Company of California is also a citizen of California. (Notice of Removal
16   ¶ 10.)
17            While Defendants assert that Allstate Insurance Company of California is a
18   sham defendant in their notice of removal, Defendants failed to file a motion to
19   dismiss the party. Notably, in their motion for summary judgment, they specifically
20   stated that all arguments applied equally to the three Defendants. (Mot. 1 n.1.) This
21   affirms that Allstate Insurance Company of California, the non-diverse party, is still a
22   party in the matter. Therefore, the Court lacks jurisdiction. Accordingly, the Court
23   REMANDS the matter to state court.
24
25
26
27
28




                                                 4
 1                                   V.    CONCLUSION
 2         For the foregoing reasons, the Court DENIES as moot Defendants’ Motion for
 3   Summary Judgment and REMANDS the matter. (ECF No. 13.) This action shall be
 4   remanded to the Los Angeles County Superior Court, 600 E Broadway, Glendale, CA
 5   91206. The Clerk of the Court shall close this case.
 6
 7         IT IS SO ORDERED.
 8
 9         March 19, 2020
10                                         ____________________________________
11                                                   OTIS D. WRIGHT, II
                                           UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                5
